Citation Nr: 1134622	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  11-18 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from July 1978 to January 1979, from November 1990 to June 1991, and from January 1998 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 letter decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  

The appellant has filed a notice of disagreement concerning the issue of entitlement to nonservice-connected pension benefits.  The notice of disagreement was submitted in April 2011.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a statement of the case with respect to this issue, and the remand action below addresses this item.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the appellant submitted a claim for pension benefits.  Upon reviewing the appellant's military service time records, the Philadelphia ROIC denied her claim for benefits.  The ROIC issued a letter decision to that effect in March 2011.  Upon receiving said denial, the appellant submitted a handwritten letter stating that she was disagreeing with the denial of benefits.  That notice of disagreement was received by the VA in April 2011.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the action:

The RO/AMC should issue a statement of the case as to the issue of entitlement to nonservice-connected pension benefits.  The appellant should be apprised of her right to submit a substantive appeal and to have her claim reviewed by the Board.  The RO/AMC should allow the appellant and her accredited representative (Disabled American Veterans) the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 



	(CONTINUED ON NEXT PAGE)


other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


